 


109 HR 4693 IH: University of the District of Columbia Graduate Programs Act
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4693 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Ms. Norton introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title III of the Higher Education Act of 1965 to include the University of the District of Columbia as an eligible graduate institution, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the University of the District of Columbia Graduate Programs Act. 
2.Professional or graduate institutions 
(a)Eligible institutionsSection 326(e)(1) of the Higher Education Act of 1965 (20 U.S.C. 1063b(e)(1)) is amended— 
(1)by striking and at the end of subparagraph (Q); 
(2)by striking the period at the end of subparagraph (R) and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(S)University of the District of Columbia qualified graduate programs.. 
(b)Conforming amendmentsSection 326 of the Higher Education Act of 1965 (20 U.S.C. 1063b) is further amended— 
(1)in subsection (e)(3), by striking (Q) and (R) and inserting (Q), (R), and (S); 
(2)in subsection (f)(2), by striking (Q) and (R) and inserting (Q), (R), and (S); and 
(3)in subsection (f)(3), by striking (A) through (R) and inserting (A) through (S).  
(c)Authorization of appropriationsSection 399(a)(2)(B) of the Higher Education Act of 1965 (20 U.S.C. 1068h(a)(2)(B)) is amended to read as follows: 
 
(B)There are authorized to be appropriated to carry out section 326 such sums as may be necessary for fiscal year 2006 and each of the 5 succeeding fiscal years..  
 
